Citation Nr: 0308323	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to October 
1946.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of an October 1997 rating decision rendered 
by the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  

In October 1999, the Board remanded the case to the RO for 
further development.  Said development having been completed 
the matter is returned to the Board for further appellate 
consideration.  

In October 2002, the RO issued a rating action denying 
service connection for a bilateral hearing loss disability 
and tinnitus.  These issues are addressed in the Remand 
below.  

During the pendency of the appeal, veteran filed a motion to 
advance his appeal on the Board's docket.  This motion was 
granted by the undersigned Member of the Board on April 21, 
2003.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim 
for service connection for PTSD.

2.  During service in occupied Japan, the veteran was 
temporary assigned to a graves registration unit and he 
witnessed the aftermath of the atomic bomb detonation in 
Nagasaki.  

3.  The veteran is diagnosed with PTSD and his PTSD has been 
medically attributed to his service in occupied Japan. 


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.

The Board is granting the appellant's claim for entitlement 
to service connection for PTSD.  Hence, any failure to comply 
with VCAA requirements as to this issue is not prejudicial to 
the appellant.  His other claims are being remanded for 
further development.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).


Evidentiary Background:  A complete copy of the veteran's 
service records have not been furnished by the appropriate 
service department and apparently were destroyed during a 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  However, available service personnel records show 
that the veteran served on active duty from September 1943 to 
October 1946.  His separation qualification record notes that 
he served as a light truck driver.  He served with the 383rd 
Quartermaster Truck Company at Okaski, Japan.  He drove a 21/2 
ton truck to transport personnel from the 11th Replacement 
Depot to the docks over a 20 mile distance.  His military 
decorations and citations included the Asiatic Pacific 
Campaign Medal, World War II Victory Medal, and Army of 
Occupation Medal.  No participation is noted in any battles 
or campaigns.

In a February 1994 statement, the veteran reported that he 
was transferred to the grave registration unit and performed 
steady guard duty before being transported to the 466th 
Railhead Depot.  He was not able to remember the specific 
dates of these assignments.   

The Defense Nuclear Agency, in a letter dated in August 1994, 
confirmed that the veteran was present in the Nagasaki area 
during the occupation of Japan.  He arrived at Nagasaki on 
October 31, 1945, and departed on November 3, 1945, for duty 
elsewhere in Japan.  

In May 1997, the veteran filed his claim for service 
connection for PTSD.  In support of his claim, he provided a 
statement detailing his in-service stressors.   He reported 
that he initially was assigned to the 383rd Quarter Master 
Truck Company where he drove a truck transporting soldiers to 
the railroad for their return home.  He performed this duty 
for approximately three months.  Thereafter, the veteran 
transferred to Kobe, Japan, to work with grave registration 
with "Co. Unit#566-9-MRHO."  He worked as an ambulance 
driver helping to recover dead soldiers for identification.  
He reported that the Japanese had shot down a plane and 
buried several U.S. servicemen with their gear.  He witnessed 
the bodies being placed into makeshift body bags and could 
not sleep at night due to the smell in camp of the dead 
bodies.  During his time off, he toured the country and saw 
destruction of the cities.  He saw dead children along with 
old men and women rotting along the roadside.  Decaying 
bodies were mixed in with the living.  He reported that all 
of the people he saw living had large, raw, and open sores on 
their heads.  He initially thought these sores were symptoms 
of a disease, but later learned that they likely resulted 
from radiation.  Presumably from an atomic bomb.  He reported 
that he traveled through the areas of Hiroshima and Nagasaki 
where he witnessed survivors dealing with the destruction of 
the bombing.  He reported being bothered with a short temper, 
frustration, irritability, and moodiness following his 
discharge.  

The record includes diagnoses of PTSD based on the veteran's 
reported in-service stressors.  Specifically, a May 1997 
Veteran Information Form from the Vet Center reflects that H. 
Barretto, ACSW (Academy of Certified Social Workers), 
diagnosed the veteran with PTSD and a dysthymic disorder.  
Thereafter, in August 1997, G. Hendershot, LCSW (Licensed 
Clinical Social Worker) provided a diagnosis of PTSD and 
dysthymia.  Ms. Hendershot reported that the veteran's PTSD 
resulted from the veteran's exposure to the effects of the 
atomic bomb in Japan.  He had a tendency to avoid dealing 
with any issues or feelings related to this experience over 
the years.  

Despite the foregoing medical opinions, a July 1997 report of 
VA psychiatric examination and June 1998 addendum thereto 
reflect that the examiner did not feel that the veteran's 
symptomatology met the criteria for PTSD. 

In support of his claim, the veteran submitted a picture of 
himself in uniform standing in front of a sign reading 
"Headquarters, 3064 Q. M., Graves Registry Company."  A 
December 1999 VA Form 119, Report of Contact, indicates that 
the RO contacted a historian at the Quartermaster Museum at 
Fort Lee, Virginia, Dr. S. Anders.  Dr. Anders stated that it 
was possible that the veteran could have been detailed to a 
graves registration unit.  He reported that he had little 
information on quartermaster units in Japan; however, after 
the war there were some company level units that were 
assigned to work with the grave registration units.

The veteran's DD214, a copy of his stressor statement, and a 
copy of the Board's prior Remand were forwarded to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify his stressors.  In a 
response dated in June 2001, USASCRUR submitted histories 
submitted by the 383rd Quartermaster Truck Company from 
September 1945 to February 1946.  The records verified that 
the unit carried troops to and from the Okasaki Railhead and 
the 11th Replacement Depot.  However, they were unable to 
verify that the veteran was ambulance driver assigned to a 
graves registration unit.  Further information was required 
before further research could be completed.

By letter dated in July 2001, the veteran was asked to 
provide specific details of his assignment to the 3064th 
Quartermasters Grave Registry Company.  The veteran's 
representative responded by stating that the veteran could 
not possibly supply VA with the requested information.  

The veteran was afforded additional VA compensation and 
pension examinations in March and May 2002.  In addition to 
his service in a graves registration company and witnessing 
the aftermath of the atomic bomb, the veteran reported 
visiting former POW camps.  PTSD, pursuant to DSM-IV 
criteria, was diagnosed.  It was opined that this PTSD was 
related to the veteran's assignment in graves and 
registration.  


Relevant law and regulations:  In general service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosing the condition in accordance with current 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) criteria, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2002).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In addition, VA ADJUDICATION PROCEDURE MANUAL M21-1 provides 
in pertinent part: 

A stressor is not to be limited to just 
one single episode.  A group of 
experiences also may affect an 
individual, leading to a diagnosis of 
PTSD.  In some circumstances, for 
example, assignment to a grave 
registration unit.  .  . could have a 
cumulative effect of powerful, 
distressing experiences essential to a 
diagnosis of PTSD. 

MANUAL M21-1, Part VI, P 11.38(a)(2) (Sep. 12, 1997). 

Analysis:  To reiterate, the veteran contends that he 
presently has PTSD that is attributed to his military service 
in occupied Japan.  After a review of the evidence, the Board 
finds that the veteran's contentions are supported by the 
evidence.  Accordingly, service connection for PTSD is in 
order.  

The veteran reports several in-service stressors that 
contributed to his PTSD.  In particular, he claims that he 
witnessed the aftermath of the atomic bomb detonation in 
Nagasaki, Japan, and that he was assigned to a graves 
registration unit.  Due to a fire at the NPRC, the veteran's 
complete service records are not available.  Therefore, the 
Board is cognizant of its heightened obligation to explain 
its findings and conclusions as well as carefully consider 
the benefit-of-the doubt rule.  

Despite the lack of service medical records, the veteran has 
submitted a photograph showing him standing in front of the 
headquarters of the graves registration unit to which he was 
temporarily assigned.  This photograph, along with the 
statement of the quartermaster historian that it was possible 
that the veteran was detailed to a grave registration unit, 
collaborate the veteran's contentions.  Similarly, the 
Defense Nuclear Agency has documented that the veteran was in 
Nagasaki several weeks after the detonation of the atomic 
bomb.  This information collaborates the veteran's contention 
that he witnessed casualties of the atomic bomb.  The Board 
finds the veteran's assertions and written testimony to be 
credible and supported by the available evidence of record.  
There is nothing in the claims folder to contradict his 
assertions.  Accordingly, giving the benefit of the doubt to 
the veteran, the Board finds that the veteran served with a 
graves registration unit and witnessed the aftermath of the 
atomic bomb detonation in Nagasaki.

Having confirmed the occurrence of the veteran's in-service 
stressors, the Board must determine whether he has a present 
diagnosis of PTSD that is attributable to these stressors.  
In this regard, the Board notes that the recent VA 
examinations in March and May 2002 show a diagnosis of PTSD, 
pursuant to the DSM-IV criteria.  This diagnosis was related 
to the veteran's assignment in a graves and registration 
unit.  Furthermore, the 1997 assessment from the Vet Center 
indicates that the veteran's PTSD resulted from witnessing 
the effects of the atomic bomb in Japan.  

The Board concludes that the objective evidence of record 
indicates that the veteran has PTSD that has been medically 
linked to his service in Japan.  The Board finds his 
statements regarding his stressors credible and supported by 
the evidence.  Accordingly, a grant of service connection for 
PTSD is in order.


ORDER

Service connection for PTSD is granted.


REMAND

With respect to the claim of entitlement to service 
connection for hearing loss and tinnitus, a remand is 
necessary to provide the veteran with a Statement of the 
Case.  Under pertinent VA regulations, a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2002).  

Service connection for a bilateral hearing loss disability 
and tinnitus was initially denied by the RO in an October 
2002 rating action.  The veteran was informed of this 
decision in November 2002.  In response to the October 2002 
rating action, the veteran's representative submitted a 
statement in December 2002 wherein disagreement with the 
denial of service connection for a hearing loss disability 
and tinnitus was expressed.  While the veteran had missed a 
previously scheduled examination, it was noted that he was 
unable to attend the examination due to illness.  As this 
correspondence clearly indicates disagreement with the denial 
of service connection for hearing loss and tinnitus, the 
Board construes the statement as a NOD to the October 2002 
rating action.

Under the Court's holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the aforementioned NOD initiates review by 
the Board of the RO's denial of service connection for a 
bilateral hearing loss disability and tinnitus.  Accordingly, 
these issues are REMANDED for the following development:

1.  The RO should complete any 
development indicated in regard to the 
veteran's claims for service connection 
for hearing loss and tinnitus, and then 
readjudicate these claims.  If the 
decision continues to be unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
Statement of the Case addressing these 
issues.

2.  The veteran is informed that the case 
will be returned to the Board following 
the issuance of the Statement of the Case 
only if he perfects his appeal as to the 
issue of entitlement to service 
connection for hearing loss and/or 
tinnitus by the filing of a timely and 
adequate substantive appeal.

If a timely substantive appeal is filed as to this issue, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

